Citation Nr: 1737561	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-27 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for pulmonary fibrosis, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a heart disorder, to include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for epilepsy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Spector, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to January 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In June 2017, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that his pulmonary fibrosis and heart disorder resulted from his exposures to chemicals, fumes, oils, diesel, gas, dust, and herbicides when he was assigned to motor pools in Germany and Vietnam.  The National Personnel Records Center verified that the Veteran served in Vietnam from June 2, 1967, to January 5, 1969; therefore, herbicide exposure is presumed.

The Veteran was afforded a VA respiratory conditions examination in December 2013.  He was diagnosed with pulmonary fibrosis; however, a medical opinion as to the etiology of this condition was not provided, to include whether it is due to Agent Orange exposure or any other environmental toxins or chemicals. 

The Veteran was also afforded a VA heart conditions examination in December 2013.  The examiner diagnosed him with valvular heart disease, cardiomyopathy, and aortic valve replacement; however, a medical opinion as to the etiology of these conditions was not provided, to include whether they are due to Agent Orange exposure or any other environmental toxins or chemicals.

Based on the foregoing, some medical questions remain regarding the nature and etiology of the Veteran's claimed pulmonary fibrosis and heart conditions.  Therefore, medical opinions are required to determine the etiology of these conditions.

The Veteran has also asserted that he has epilepsy as a result of an in-service assault.  An October 1966 service treatment record does show that he was assaulted, resulting in contusions to the face and a laceration of the lower lip. The Veteran was afforded a VA seizure disorders examination in December 2013.  He was diagnosed with epilepsy; however, a medical opinion as to the etiology of this condition was not provided, to include whether it was due to an in-service assault. Therefore, the Board finds that a medical opinion is needed to determine the nature and etiology of the Veteran's claimed epilepsy.  

Lastly, a September 2013 report of contact noted that a Social Security Administration (SSA) query was performed and showed that the Veteran was receiving SSA benefits under a different name.  As these records do not appear to be in the claims file, efforts should be made to obtain them on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  It should be noted that a September 2013 report of contact noted that a Social Security Administration (SSA) query was performed and showed that the Veteran was receiving SSA benefits under a different name

If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records. 

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a heart disorder, epilepsy, and pulmonary fibrosis, to include records from St. Jude and Northwest Hospitals.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records.

3.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of his epilepsy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, the October 1966 record showing treatment after an assault, post-service medical records, the December 2013 VA examination report, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's epilepsy is causally or etiologically related to the Veteran's military service, including any symptomatology therein and an in-service assault.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of any current heart disorder that may be present, to include valvular heart disease, cardiomyopathy, and aortic valve replacement.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, the December 2013 VA examination report, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current heart disorders.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, including any symptomatology therein and in-service exposure to chemicals, fumes, oils, diesel, gas, dust, and herbicides.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any pulmonary disorder that may be present, to include pulmonary fibrosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, the December 2013 VA examination report, the UpToDate article, "Patient information: Idiopathic pulmonary fibrosis", and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current pulmonary conditions.  

For each diagnosis identified, he or she should state whether it is at least as likely as not that the pulmonary condition is causally or etiologically related to the Veteran's military service, including any symptomatology therein and in-service exposure to chemicals, fumes, oils, diesel, gas, dust, and herbicides

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.
  
6.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


